                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

Scott A. Vagnier,

               Plaintiff,

        v.                                   Case No. 2:14-cv-2376

Commissioner of
Social Security,

               Defendant.

                                     ORDER
        Plaintiff Scott A. Vagnier brings this action under 42 U.S.C.
§§ 405(g) for review of the final decision of the Commissioner of
Social       Security   (“Commissioner”)     denying   his   application   for
disability insurance benefits and supplemental security income.
This action was originally filed on November 26, 2014. On June 25,
2015, the parties filed a joint motion to remand pursuant to
sentence six of 42 U.S.C. §405(g) for consideration of new evidence
by the administrative law judge (“ALJ”) and a new hearing.                 The
motion was granted.           On March 22, 2016, the ALJ found that
plaintiff was not disabled. The instant case was reopened on March
16, 2018.
        In his decision, the ALJ found that plaintiff has severe
impairments      consisting    of   left    shoulder   adhesive   capsulitis,
bilateral lumbar sacral radiculitis, depressive disorder, and
anxiety disorder.        PAGEID 1325.      The ALJ concluded that plaintiff
has the residual functional capacity (“RFC”) to perform sedentary
work,
        except that he can lift and/or carry 10 pounds
        occasionally and 5 pounds frequently; sit for 6 hours in
        an 8-hour workday; stand and/or walk 6 hours in an 8-hour
        workday; push or pull frequently; never climb ladders,
     ropes or scaffolds; and stoop, kneel, crouch and crawl
     occasionally.   Overhead reaching with the left upper
     extremity is limited to never, right is unlimited.
     Reaching forward and laterally can [be] performed
     frequently with the left upper extremity, right is
     unlimited.    The claimant can also face occasional
     exposure to extreme cold, extreme heat, wetness and
     humidity.    The claimant is limited to goal based
     production work measured by end result, not pace work.
     Furthermore, the claimant would be off task five percent
     of the time.     The claimant needs a low stress job
     (defined in the claimant’s case as only occasional
     decision making required and only occasional changes in
     the work setting). Additionally, the claimant is limited
     to occasional interaction with the public, coworkers, and
     supervisors. The claimant must be allowed to lay [sic]
     down or rest during break times.

PAGEID 1329.   Relying on the testimony of a vocational expert, the
ALJ concluded that there are jobs which plaintiff can perform, and
that plaintiff is not disabled.           PAGEID 1337-38.
     This   matter    is    before   the     court    for   consideration   of
plaintiff’s November 27, 2018, objections to the November 13, 2018,
report and recommendation of the magistrate judge, recommending
that the decision of the Commissioner be affirmed.
I. Standard of Review
     If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations      to    which   objection     is    made.”     28   U.S.C.
§ 636(b)(1); see also Fed. R. Civ. P. 72(b).                Upon review, the
court “may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.”                  28
U.S.C. § 636(b)(1).
     The court’s review “is limited to determining whether the
Commissioner’s decision ‘is supported by substantial evidence and

                                      2
was made pursuant to proper legal standards.’”   Ealy v. Comm’r of
Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v.
Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also,
42 U.S.C. § 405(g) (“The findings of the Commissioner of Social
Security as to any fact, if supported by substantial evidence,
shall be conclusive.”). Even if supported by substantial evidence,
however, “‘a decision of the Commissioner will not be upheld where
the [Commissioner] fails to follow its own regulations and where
that error prejudices a claimant on the merits or deprives the
claimant of a substantial right.’” Rabbers v. Comm’r of Soc. Sec.,
582 F.3d 647, 651 (6th Cir. 2009) (quoting Bowen v. Comm’r of Soc.
Sec., 478 F.3d 742, 746 (6th Cir. 2007)).
II. Plaintiff’s Objections
A. Treating Physician Rule
     Plaintiff objects to the findings of the magistrate judge that
the ALJ did not err in weighing the opinions of plaintiff’s
treating orthopaedic surgeon, John Sharkey, M.D., and that the ALJ
gave good reasons for the weight he assigned to those opinions.
Under SSR 96-2p, 1996 WL 374188 (July 2, 1996), treating-source
opinions must be given “controlling weight” if: (1) the opinion “is
well-supported by medically acceptable clinical and laboratory
diagnostic techniques”; and (2) the opinion “is not inconsistent
with the other substantial evidence in [the] case record.”   See 20
C.F.R. §404.1527(c)(2); SSR 96-2p, 1996 WL 374188 at *2-3.     The
Commissioner is required to provide “good reasons” for discounting
the weight given to a treating-source opinion, considering factors
such as the length, frequency, nature, and extent of the treatment
relationship, the treating source’s area of specialty, and the


                                 3
degree to which the opinion is consistent with the record as a
whole   and    is   supported   by    relevant   evidence.       20   C.F.R.
§404.1527(c)(2)-(6); Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365,
376 (6th Cir. 2013).        A formulaic recitation of factors is not
required.     See Friend v. Comm’r of Soc. Sec., 375 F.App’x 543, 551
(6th Cir. 2010).      The ALJ may accomplish the goals of the “good
reasons” requirement by indirectly attacking the supportability of
the treating physician’s opinion or its consistency with other
evidence in the record.         Coldiron v. Comm’r of Soc. Sec., 391
F.App’x 435,     439-41 (6th Cir. 2010).
     The court agrees with the conclusions of the magistrate judge
that the ALJ adequately explained his reasons for the weight he
assigned to Dr. Sharkey’s opinions, and that the ALJ’s reasons and
his RFC determination are supported by substantial evidence.             The
ALJ’s thorough summary of Dr. Sharkey’s treatment records indicates
that the ALJ was aware of the nature of the treatment relationship
and Dr. Sharkey’s area of practice.           As the following analysis
reveals, the ALJ also discussed why Dr. Sharkey’s opinions were
inconsistent with evidence in the record and gave good reasons for
the weight he assigned to those opinions.


B. ALJ’s Consideration of Dr. Sharkey’s Opinions
1. 2012 Opinion
     Plaintiff underwent surgery on July 13, 2012, consisting of
left shoulder manipulation and excision of clavicle bony exostosis.
On August 21, 2012, Dr. Sharkey completed a medical assessment of
plaintiff’s    pain   and   fatigue   and   expressed   his    opinion   that
plaintiff was not capable of full-time employment.            PAGEID 762-64.



                                      4
The ALJ assigned little weight to Dr. Sharkey’s opinion that pain
and fatigue would prevent plaintiff from working on a sustained
basis because the opinion was not supported by objective medical
evidence.     The ALJ noted: 1) August 23, 2012, treatment records
which indicated that plaintiff had full range of motion; 2)
treatment records indicating that plaintiff had a functional gait
and at least 4/5 muscle strength; 3) plaintiff’s daily activities,
which     included     cleaning,   shopping,      cooking,    maintaining    a
residence, grooming and hygiene, multiple hobbies and driving; 4)
an October 2012 x-ray which showed only mild acromioclavicular
joint hypertrophy and an unremarkable glenohumeral joint; and 5) an
April 2013 treatment note documenting that plaintiff’s physician
was able to range his shoulder up approximately 160 degrees and
abduct the arm to 120 degrees.        See PAGEID 1327, 1332, 1334.
        The ALJ properly concluded that Dr. Sharkey’s opinion that
plaintiff would be incapable of working a 40-hour week was an
opinion reserved for the Commissioner. PAGEID 1334. See 20 C.F.R.
§404.1527(e).        The ALJ also found that Dr. Sharkey’s finding of
total disability was inconsistent with other functional limitation
findings    on   the    form,   including   Dr.   Sharkey’s     opinion   that
plaintiff could sit for at least 6 hours and stand or walk for at
least six hours, and could lift and carry up to 9 pounds on an
occasional basis.       PAGEID 763, 1334.
        The ALJ gave considerable weight to most of the functional
limitations described in Dr. Sharkey’s opinion.              However, the ALJ
disagreed with Dr. Sharkey’s opinion that plaintiff could only
reach with his left arm for 10 percent of a workday.            The ALJ noted
that this opinion, offered a little more than a month following
surgery, was not instructive of plaintiff’s later condition, and

                                      5
was inconsistent with plaintiff’s hearing testimony that he could
not reach overhead, but was “okay” with reaching forward and to the
sides.
2. September 2013 Opinion
        A second surgery was performed on August 16, 2013, consisting
of left shoulder arthroscopy with clavicle excision, decompression
and debridement.       On September 19, 2013, Dr. Sharkey completed a
medical source statement form indicating his opinion that plaintiff
would recover 75 percent of his normal function, but that plaintiff
would never be able to reach, handle, grasp, and finger with his
left arm more than occasionally. PAGEID 1225-26. The ALJ observed
that this opinion was offered only a few weeks after plaintiff’s
August 16, 2013, shoulder surgery, and was not supported by the
overall evidence of record.            PAGEID 1335.    The ALJ referred to:
1)records documenting plaintiff’s functional range of motion,
including a recent report of 5/5 motor strength at a neurological
examination; 2) plaintiff’s hearing testimony that he could reach
forward and to the sides; 3) a post-surgery report documenting
plaintiff’s    improvement       and   noting   that   plaintiff   had   full,
painless, and active range of motion of his elbow, wrist, hand,
forearm, and shoulder; and 4) plaintiff’s statement in late 2013
that he was using his shoulder “a whole lot more.”              PAGEID 1332,
1335.
3. April 2014 Opinion
        The third opinion of Dr. Sharkey was a letter dated April 7,
2014,     consisting    of   a    brief      one-paragraph   statement   that
plaintiff’s shoulder function had not improved with surgery and was
unlikely to improve with any further surgical intervention. PAGEID
1268.    Treatment notes from an appointment on April 7, 2014, were

                                         6
attached.     These notes documented plaintiff’s reports of pain and
exam results showing flexion active to 110 degrees and passive to
155 degrees with pain, abduction active to 90 degrees and passive
to 120 degrees, and rotator cuff strength at 5/5.                The ALJ
correctly noted that Dr. Sharkey’s letter opinion included no
findings concerning specific functional impairments.         See Price v.
Comm’r Soc. Sec. Admin., 342 F.App’x 172, 176 (6th Cir. 2009)(ALJ
properly discounted treating physician’s opinion where physician
failed   to    provide    any    explanation   for   his   responses    to
interrogatories      regarding   plaintiff’s   impairments).     The   ALJ
further stated that this opinion was inconsistent with the medical
record, including: 1) the attached treatment notes, which indicated
that plaintiff displayed 5/5 rotator cuff strength; 2) a report
later in 2014 indicating that, although plaintiff could not lift
his left arm above parallel level, flexion of the shoulder was to
155 degrees and rotator cuff strength was 5/5; 3) a treatment note
in 2015 stating that plaintiff’s decreased shoulder range of motion
was still “functional” and he had 4-5/5 muscle strength in his
upper extremities; 4) an early 2016 treatment note which indicated
that plaintiff had 5/5 motor strength in all extremities; and 5)
plaintiff’s hearing testimony that although he could not reach
overhead with his left arm, he was “okay” at reaching forward and
to the sides with that arm.       PAGEID 1332, 1335.
4. Dr. Sharkey’s Opinion Concerning Plaintiff’s Need to Lie Down
     As indicated above, the ALJ, with one exception, gave Dr.
Sharkey’s     2012    opinion    concerning    plaintiff’s     functional
limitations considerable weight.         PAGEID 1329.   The 2012 medical
assessment form included the question: “Will your patient sometimes
need to lie down at unpredictable intervals during a work shift?”

                                     7
PAGEID 763.       Dr. Sharkey did not check the “Yes” or “No” box for
this    question;       instead,      he   wrote     “possibly.”           Ostensibly       in
response to this vague concern, the ALJ included in plaintiff’s RFC
the requirement that plaintiff “must be allowed to lay [sic] down
or rest during break times.”               PAGEID 1334.
        During    the    administrative           hearing,       Lynn    M.    Kaufman,      a
vocational expert, testified that a hypothetical worker with the
limitations in plaintiff’s RFC could perform other jobs.                                PAGEID
1362.     She further testified:
        You know, as far as laying [sic] down during rest times,
        I mean, not all workplaces provide that environment, but,
        you know, if you’re able to get to your vehicle, or
        something like that, you may be able to lie down. ... I
        can’t guarantee that’s available at the workplace. But
        other than that, I would, you know, put it really more in
        a sedentary strength range.

PAGEID    1362.         She    then    proceeded         to   give    examples     of     jobs
compatible with the RFC.              PAGEID 1362.
        Plaintiff    argued      in     his       statement      of     errors    that     the
vocational expert never definitively addressed the issue of whether
plaintiff’s possible need to lie down during the work day would
allow for work.           He further argued that, therefore, the ALJ’s
decision that there were jobs available in the national economy
which plaintiff could perform was not supported by sufficient
evidence.        Plaintiff now contends in his objections that the ALJ
erred in not adequately incorporating Dr. Sharkey’s restriction of
plaintiff’s       need    to    “possibly”         lie    down    in     the     RFC.      The
Commissioner argues that because plaintiff did not make this
argument in his statement of errors before the magistrate judge, he
has waived it.       See Swain v. Comm’r of Soc. Sec., 379 F. App’x 512,
517-18 (6th Cir. 2010)(claim raised for the first time in an

                                              8
objection to the magistrate judge’s report is deemed waived).
Although it is not clear that this RFC argument was made in the
statement of errors, the magistrate judge construed plaintiff’s
argument as being that the RFC failed to adequately incorporate
that restriction and addressed that argument.       PAGEID 1953, 1961.
Therefore, the court will consider this objection.
        In addressing this claim, the magistrate judge noted that Dr.
Sharkey never definitively opined that plaintiff would need to lie
down; rather, he said that plaintiff “possibly” would need to lie
down.    The magistrate judge observed that the ALJ was not required
to adopt a non-definitive functional limitation.           PAGEID 1961
(citing Mosley v. Berryhill, No. 1:13-0055, 2017 WL 1153896 at *10
(M.D. Tenn. Mar. 28, 2017)).       The magistrate judge also concluded
that because the RFC was phrased in the disjunctive (“must be
allowed to lay [sic] down or rest during break times”)(emphasis
supplied), the ALJ could still rely on the testimony of the
vocational expert, who only raised a concern about the general
availability of opportunities to lie down during breaks, but
expressed no reservations about opportunities for other types of
rest.     PAGEID 1961.
        The court agrees with the magistrate judge’s conclusion that
the ALJ’s determination of plaintiff’s RFC and his non-disability
finding were supported by sufficient evidence. A claimant’s RFC is
the most that a claimant can do despite his or her limitations.     20
U.S.C. §404.1545(a)(1).       The ALJ, not a medical expert, ultimately
determines the claimant’s RFC.       Coldiron v. Comm’r of Soc. Sec.,
391 F.App’x 435, 439 (6th Cir. 2010); 20 C.F.R. §§404.1527(e)(2)
and 404.1546(c).         An ALJ’s decision to give weight to medical



                                     9
opinion evidence does not require the ALJ to incorporate every
restriction proposed by the medical source. Salisbury v. Comm’r of
Soc. Sec., No. 5:11-CV-2277, 2013 WL 427733, *7 (N.D. Ohio Feb. 1,
2013).      The    ALJ    is    not    required       to   describe    the   claimant’s
limitations using the exact language of those medical sources as
long as substantial evidence demonstrates that the ALJ adequately
portrayed the claimant’s limitations in the RFC. See Smith-Johnson
v. Comm’r of Soc. Sec., 579 F. App’x 426, 436 (6th Cir. 2014).
      The ALJ noted in his opinion that he considered all symptoms
and the extent to which the symptoms could reasonably be accepted
as   consistent     with       the    objective      medical      evidence    and    other
evidence in making his RFC finding.                  PAGEID 1329.     In light of Dr.
Sharkey’s    vague       answer      to     the    question   in    the    2012   medical
assessment    form,       which       was    completed     only     five   weeks     after
plaintiff’s first surgery, the ALJ reasonably determined that
plaintiff’s       functional         limitations      could    be   addressed       by   the
opportunity either to lie down or to rest in some other fashion
during breaks.       The ALJ reasonably relied on the testimony of the
vocational expert, who expressed no reservations about the listed
jobs offering an opportunity for other types of rest during breaks.
Plaintiff cannot now object to the ALJ’s failure to question the
vocational expert further on this topic because his counsel failed
to follow up with additional questioning at the administrative
hearing.     See Lindsley v. Comm’r of Soc. Sec., 560 F.3d 601, 606
(6th Cir. 2009)(rejecting claim of error where plaintiff had full
opportunity to examine the vocational expert); Harris v. Comm’r of
Soc. Sec., No. 1:11-cv-1290, 2012 WL 4434078 at *3 (N.D. Ohio Sept.
24, 2012)(failure to object to vocational expert’s testimony at


                                              10
hearing waives the right to object in the district court).


III. Conclusion
        For the reasons stated above, the court concludes that the ALJ
gave good reasons, supported by substantial evidence, for the
weight     he    assigned    to    Dr.   Sharkey’s    opinions.     The    RFC
determination and the Commissioner’s non-disability finding are
supported       by   substantial   evidence.    The    court   overrules   the
plaintiff’s objections (Doc. 31), and adopts and affirms the
magistrate judge’s report and recommendation (Doc. 30).                    The
decision of the Commissioner is affirmed, and this action is
dismissed.       The clerk is directed to enter final judgment in this
case.
        It is so ordered.


Date: January 31, 2019                     s/James L. Graham
                                    James L. Graham
                                    United States District Judge




                                         11
